Citation Nr: 0934452	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-26 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased initial rating for degenerative 
disc disease L5-S1 with radiculopathy left lower extremity, 
claimed as left foot numbness, currently evaluated at 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1984 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2005, a 
statement of the case was issued in June 2006, and a 
substantive appeal was received in August 2006.  The RO 
subsequently issued two rating decisions in January 2007 and 
April 2009, which raised the Veteran's disability rating to 
10 and 20 percent respectively.  However, as these decisions 
did not constitute a 100 percent grant of benefits, the issue 
remains in appellate status.  


FINDING OF FACT

The Veteran's degenerative disc disease L5-S1 with 
radiculopathy left lower extremity, claimed as left foot 
numbness, herein after referred to as low back disability, is 
not manifested by incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, unfavorable ankylosis of the entire cervical 
spine, forward flexion of the thoracolumbar spine 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
disabling for low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), Part 4, 4.7, 4.25, 4.40, 4.45, 4.71a , 
Diagnostic Code 5243 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his 
service-connected degenerative disc disease L5-S1 with 
radiculopathy left lower extremity is more disabling than 
currently evaluated. The Veteran's service treatment records 
show that he was diagnosed with L5-S1 disc bulge abutting but 
not displacing transversing S1 roots, and an X-ray revealed 
degenerative changes at L5-S1 and radiculopathy and sciatic 
for complaints regarding left leg weakness and decreased 
sensation during military service.  He submitted a claim for 
service connection for a low back disorder while still in 
service and by rating decision dated in October 2004 the RO 
granted service connection for degenerative disc disease L5-
S1 with radiculopathy left lower extremity, assigning a non-
compensable disability rating effective October 1, 2004, the 
day after the Veteran's discharge from military service.  
Subsequently, by rating decision dated in January 2007 the RO 
increased the Veteran's disability rating for the lumbar 
spine from noncompensable to 10 percent, effective October 2, 
2006, the date of a VA examination.  Thereafter, by rating 
decision dated in April 2009 the RO increased the Veteran's 
disability rating for the lumbar spine from 10 percent to 20 
percent effective October 1, 2004, the day of the Veteran's 
claim for service connection.    

Legal Criteria

The present appeal involves the Veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran's service-connected low back disability is 
currently rated by the RO under the provisions of Diagnostic 
Code 5243 for intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  Intervertebral disc syndrome 
(preoperatively or postoperatively) may be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  See 38 C.F.R. § 4.25 (combined ratings table). 
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

As stated above, the Board must also turn to the limitation 
of motion provisions for the low back.  Under the general 
rating formula for diseases and injuries of the spine, 
ratings of 20 percent or greater for a low back disability 
are assigned with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease as follows: 
a 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees, but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 40 percent rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent rating is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine; and 
a 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a. 
 
Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate Diagnostic Code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 
 
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a.

Factual Background

The Veteran was afforded an examination in August 2004, prior 
to his separation from service in September 2004.  At that 
time, the Veteran reported pain in his lower back since the 
early 1990s.  He noted the pain on a daily basis with 
radiation down the left leg.  He described the pain as 
aching, burning, and sharp.  He rated the pain at 4 to 5 out 
of 10 in severity.  It noted that it increases with physical 
activity and is relieved by rest.  He reported that he can 
function without medication, but he requires bedrest when it 
flares up significantly.  He claimed incapacitation once for 
a three week period due to this condition.  He reported 
functional impairment with limited ability to perform 
physical activity.  He noted missing several days of work in 
the previous year due to this condition.  Upon physical 
examination, the Veteran's posture was normal.  Examination 
revealed no radiation of pain on movement, muscle spasm, or 
tenderness.  Straight leg raise was negative bilaterally.  
The range of motion was not affected by pain, fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
noted no ankylosis and no intravertebral disc syndrome.  The 
Veteran's range of motion was normal.  X-ray of the lumbar 
spine revealed vertebral bodies without fracture or lesion.  
There were arthritic changes at the base of L5 anteriorly 
consistent with degenerative arthritis and narrowing of the 
disc space at L5-S1 consistent with degenerative disc 
disease.  The examiner diagnosed the Veteran with 
degenerative disc disease L5-S1.  

The Veteran was afforded a VA examination in October 2006.  
The examiner noted that the Veteran had been suffering from 
lumbar degenerative disk disease for the past sixteen years.  
The Veteran reported the pain as constant and traveling down 
to the left leg.  The pain was described as burning, aching, 
and sharp in nature.  The pain level was at 6 out of 10 for 
severity.  The Veteran explained that the pain can be 
elicited by physical activity, but it also comes by itself.  
He noted that it is relieved by rest and by itself.  With the 
pain, the Veteran acknowledged the ability to function 
without medication.  He related incapacitating episodes as 
often as one time per year lasting for thirty days.  Over the 
previous year he had no incidents of incapacitation for a 
total of 30 days.  The Veteran's functional impairment was 
reported as an inability to bend down or squat without pain.  
He also noted a lack of strength and balance.  Upon physical 
examination, the Veteran's posture and gait were within 
normal limits.  Examination revealed no evidence of radiating 
pain on movement.  Muscle spasm was absent.  The examiner 
noted lumbar tenderness.  Straight leg raise test was 
positive bilaterally.  No ankylosis was present.  The 
Veteran's range of motion was normal; however, pain occurred 
at 20 degrees of flexion and at 30 degrees of extension, 
bilateral flexion, and bilateral rotation.  The examiner 
remarked that after repetitive use the joint function of the 
spine is additionally limited by 5 degrees flexion due to 
pain, fatigue, weakness, and lack of endurance.   Inspection 
of the spine revealed normal head position with symmetry in 
appearance.  The examiner noted symmetry of spinal motion 
with normal curvatures of the spine.  The signs of 
intervertebral disc syndrome include L5 - sensory deficit of 
left dorsal foot.  Bilateral lower extremity reflexes 
revealed knee jerk 2+ and ankle jerk 2+.  The examiner opined 
that the most likely peripheral nerve affected is the Deep 
Peroneal Nerve.  The intervertebral disc syndrome at no point 
caused any bowel, bladder, or erectile dysfunction.  The 
examiner diagnosed the Veteran with degenerative disc disease 
of the L5-S1 with radiculopathy of the left lower extremity.  

The Veteran submitted a May 2007 report from a magnetic 
resonance imaging (MRI) scan of the lumbar spine without 
contrast.  The examiner noted that the Veteran had a history 
of compression of L4-L5 for five years and had a numb toe.  
The Veteran also had chronic daily pain.  The lumbar 
alignment was straightened.  Advanced endplate degenerative 
change, disc height loss, and disc desiccation was localized 
at L5-S1.  The MRI showed very minimal disc desiccation at 
the remaining lumbar levels with preservation of disc 
heights.  The conus tapered normally.  The examiner observed 
no gross paraspinous abnormality.  He noted no significant 
disc bulge or herniation at L1-L2 or L2-L3.  Regarding L3-L4, 
no significant disc bulge or herniation was apparent.  There 
were mild bilateral facet degenerative changes.  There 
appeared to be adequate room for the exiting nerve roots 
bilaterally.  Regarding L4-L5, there appeared to be very 
minimal posterior disc bulge which flattens ventral thecal 
sac.  There were mild bilateral facet degenerative changes as 
well, which contribute to mild left-sided neural foraminal 
encroachment and only minimal right-sided neural foraminal 
encroachment.  Regarding L5-S1, broad-based posterior disc 
bulge was evidenced with associated bilateral facet 
degenerative changes that contribute to moderate bilateral 
neural foraminal encroachment which may account for L5 
radiculopathy symptoms if present.  The examiner diagnosed 
the Veteran with advanced endplate degenerative changes and 
degenerative disc disease at L5-S1, noting broad-based 
posterior disc bulge at this level with associated bilateral 
facet arthropathy moderately narrowing the neural foramina 
bilaterally and likely contributing to L5 radiculopathy 
symptoms if present.  The examiner also diagnosed mild 
posterior disc bulge and bilateral facet arthropathy at L4-L5 
and minimal degenerative disc disease detected at remaining 
lumbar levels with mild bilateral facet degeneration changes 
observed at L3-L4.  

The Veteran was afforded a VA examination in January 2008.  
At that time, the Veteran reported being diagnosed with 
fibromyalgia eight years prior.  He reported symptoms 
involving the spine including stiffness and weakness when 
lifting.  He reported pain in his low back for eight years, 
which he related to his disability.  The pain was noted as 
constant and localized and described as burning, aching, 
oppressing, and sharp.  The pain level was reported at 6 out 
of 10.  The pain could be elicited by physical activity.  It 
was relieved by rest.  The Veteran could function with 
medication at the time of the pain.  The Veteran stated that 
he was not receiving any treatment and that his condition had 
not resulted in any incapacitation.  Upon physical 
examination, the Veteran's posture and gait were within 
normal limits.  He did not require any assistive device for 
ambulation.  The examination revealed no evidence of 
radiating pain on movement.  Muscle spasm was absent.  The 
examiner noted tenderness with percussion.  The straight leg 
raise test was negative bilaterally.  There was no ankylosis 
of the lumbar spine.  The Veteran's range of motion was 
measured as follows: flexion to 50 degrees with pain at 40 
degrees and extension, bilateral flexion, and bilateral 
rotation to 30 degrees with pain at 30 degrees.  The examiner 
opined that the joint function of the spine was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The 
inspection of the spine revealed normal head position with 
symmetry in appearance.  There was symmetry of spinal motion 
with normal curvatures of the spine.  The examiner noted no 
signs of intervertebral disc syndrome with chronic and 
permanent root involvement.  Upon neurological examination, 
motor function was within normal limits.  Sensory function 
was also within normal limits.  The bilateral lower extremity 
reflexes revealed knee jerk 2+ and ankle jerk 2+.  The 
examiner diagnosed the Veteran with degenerative arthritis of 
the lumbar spine with the subjective factor of back pain and 
the objective factor of x-ray findings of degenerative 
arthritic changes.  The examiner also diagnosed the Veteran 
with degenerative disc disease of the L5-S1.  

In February 2008, VA requested an independent medical opinion 
involving the Veteran's intervertebral disc syndrome.  The 
examiner reviewed the Veteran's medical records.  He 
diagnosed the Veteran with degenerative disc disease of the 
lumbar spine.  The examiner opined that the Veteran's records 
provided an inconsistent picture as to the Veteran's 
diagnosis.  The examiner therefore relied on MRI scan 
findings and the electromyogram studies.  The examiner 
concluded that the Veteran did not have evidence of 
involvement of the peripheral nerves.  The examiner was then 
asked to provide an addendum to address the May 2007 MRI.  
Based on this record, the examiner concluded that there was 
intervertebral disc syndrome with involvement of the sciatic 
nerve bilaterally.  

Analysis

To meet the criteria for a disability rating in excess of 20 
percent disabling, the evidence must show incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, unfavorable ankylosis 
of the entire cervical spine, forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

An incapacitating episode for VA purposes requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a.  At no point in the record is there 
evidence of an incapacitating episode.  The Board 
acknowledges that in October 2006 the Veteran reported 
incapacitating episodes as often as one time per year lasting 
for thirty days.  However in the year prior to that 
examination, the examiner noted that the Veteran had no 
incidents of incapacitation for a total of 30 days.  
Furthermore, there is no evidence that the Veteran's reported 
thirty days of incapacitation and bed rest was prescribed by 
a physician with treatment by a physician.  As the rest of 
the record is entirely silent regarding any incapacitating 
episodes, the Veteran is not entitled to an increased rating 
based upon incapacitating episodes.  

The Board then turns to whether the evidence shows 
unfavorable ankylosis of the entire cervical spine, forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  At no 
time does the record evidence any ankylosis.  Specifically, 
in August 2004, October 2006, and January 2008, the examiners 
noted that no ankylosis was present.  The Veteran's forward 
flexion was measured to 90 degrees in October 2006 and to 50 
degrees in January 2008, thus not meeting the requirement of 
30 degrees or less.  

The Board must also consider functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements, as well as weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.45.  In October 
2006, the examiner noted that pain began at 20 degrees of 
flexion; however, he indicated that after repetitive use the 
joint function of the spine was additionally limited by only 
5 degrees flexion due to pain, fatigue, weakness, and lack of 
endurance.  Therefore, although the pain began at 20 degrees, 
the Veteran's functional ability was not limited at that 
point.  In January 2008, the examiner noted that pain began 
at 40 degrees of flexion.  He also opined that the joint 
function of the spine was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  As the Veteran's range of motion was at no 
point limited to 30 degrees or less of flexion even when 
considering additional loss of function, entitlement to a 
disability rating in excess of 20 percent is not warranted.  

As for the possibility of a separate compensable disability 
rating for neurological manifestations, the Board notes that 
the Veteran is already in receipt of a separate 10 percent 
disability rating for sciatic nerve involvement of the left 
lower extremity and a separate non-compensable disability 
rating for sciatic nerve involvement of the right lower 
extremity.  However, the Board notes that upon neurological 
examination in January 2008, motor and sensory function were 
within normal limits.  Also, the bilateral lower extremity 
reflexes revealed knee jerk 2+ and ankle jerk 2+, which is 
normal.  As such, while the Veteran may have some peripheral 
neuropathy of the sciatic nerve, this is noncompensable as 
there is no indication of mild incomplete paralysis to 
warrant a separate compensable disability rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 pertaining to the 
sciatic nerve.  The Board does note, however, that the 
Veteran is already in receipt of a 10 percent disability 
rating for sciatic nerve involvement of the left lower 
extremity and will not disturb this award.  

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to the 
adverse determination in this decision.  The preponderance of 
the evidence is against finding entitlement to any increased 
rating in this appeal.  To that extent, as the preponderance 
of the evidence is against the claim, the benefit-of-the- 
doubt doctrine does not apply and the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet.App 49 (1990).

Extraschedular Consideration

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  Either the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops. 
 
If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id. 
 
In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.   

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of October 1, 2004, the date 
of his discharge from military service, and a noncompensable 
rating was assigned.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the day 
after his discharge from military service, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.




ORDER

An increased initial rating for degenerative disc disease L5-
S1 with radiculopathy left lower extremity (claimed as left 
foot numbness) in excess of 20 percent disabling is not 
warranted.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


